NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1125-18
                                                                   A-1643-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MYKAL L. DERRY, a/k/a
MYKAC DERRY, MYKEL
DERRY, and STEVENS
MYKEL,

          Defendant-Appellant.


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MALIK DERRY, a/k/a
MALIK F. DERRY, and
MYKELL WATSON,

          Defendant-Appellant.


                   Submitted December 9, 2020 – Decided May 3, 2021
            Before Judges Alvarez, Sumners, and Mitterhoff.

            On appeal from the Superior Court of New Jersey, Law
            Division, Atlantic County, Indictment No. 14-06-2067.

            Joseph E. Krakora, Public Defender, attorney for
            appellant Mykal L. Derry (Frank M. Gennaro,
            Designated Counsel, on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            appellant Malik Derry (Stephen W. Kirsch, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Daniel Finkelstein, Deputy Attorney
            General, of counsel and on the briefs).

PER CURIAM

      Tried by a jury, defendants Malik and Mykal Derry were convicted of the

murder of Tyquinn James, N.J.S.A. 2C:11-3(a)(1) and (2), and conspiracy to

commit murder, N.J.S.A. 2C:5-2 and 2C:11-3. On September 26, 2018, the trial

judge sentenced each defendant on the crime of murder to a term of fifty years

of imprisonment subject to the No Early Release Act's (NERA) eighty-five-

percent parole-bar. See N.J.S.A. 2C:43-7.2(a). A concurrent fifty-year term of

imprisonment for the conspiracy conviction was also imposed, and the judge

ordered $24,520 to be paid in restitution by each defendant. Defendants appeal,




                                                                         A-1125-18
                                      2
and we affirm, except that we remand for the limited purpose of correcting the

judgments of conviction to reflect required mergers.

      Prior to the New Jersey proceedings, defendants were tried and convicted

in federal court for the following crimes: conspiracy to distribute one or more

kilograms of heroin (21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and 860);

discharging a firearm in furtherance of the conspiracy (18 U.S.C.

§ 924(c)(1)(A)(iii)); using a telephone to facilitate drug trafficking (21 U.S.C.

§ 843(b)); distribution of heroin (21 U.S.C. §§ 841(a)(1) and (b)(1)(C)) (Mykal

only); and operating a drug stash house (21 U.S.C. § 856) (Mykal only). United

States v. Derry, 738 Fed. Appx. 107, 110 (3d Cir.), cert. denied, 139 S. Ct. 390

(2018). The federal judge sentenced defendants to an enhanced term of life

imprisonment because defendants caused James's death.

      Pre-trial, defendants moved unsuccessfully to dismiss the indictment on

statutory and double jeopardy grounds, arguing that their federal convictions

and enhanced sentences were based on the same facts as this case. The judge

denied the motion because the federal prosecution did not include charges of

murder or conspiracy to commit murder.

      Also prior to trial, Malik filed a motion to bar the use of Mykal's federal

testimony in which he admitted to killing James, claiming he did so because the


                                                                           A-1125-18
                                       3
two had a dispute over a girl, not because he was involved in a drug conspiracy.

Malik did not cross-examine Mykal at the federal trial, and he argued that

admitting the evidence (1) would violate his right to confront Mykal as a witness

and (2) did not fall within the N.J.R.E. 804(b)(1)(A) prior testimony hearsay

exception because he did not have a similar reason to cross-examine Mykal in

the federal trial. The court denied that application, finding Mykal's testimony

admissible under N.J.R.E. 804(b)(1)(A) on the basis that Malik had a

sufficiently similar motive to cross-examine at the federal trial, and that his right

to confront witnesses was not violated because his strategic decision not to

cross-examine Mykal was voluntary.

      Malik also unsuccessfully challenged the admission under N.J.R.E.

803(b)(5) (statements made in furtherance of a conspiracy) of certain text

messages between himself and Mykal, claiming that they were not relevant to

that purpose. The court disagreed.

      During trial, both defendants objected to Federal Bureau of Investigations

(FBI) Special Agent Christopher Kopp's testimony regarding the meaning of

slang terms used in conversations overheard during a federal wiretap of

defendants' phones. They argued that since the State had not offered Kopp as




                                                                              A-1125-18
                                         4
an expert witness, his opinion testimony was improper. The court found Kopp's

interpretations admissible as lay opinion testimony.

      Mykal sought to call a witness, Romeo Ramone, to challenge Kopp's

credibility in general, however, at a hearing outside the jury's presence, Ramone

invoked his Fifth Amendment privilege against self-incrimination and offered

little information. The court therefore excluded his testimony as irrelevant to

any significant issue.

      Prior to the judge's final charge, defendants moved for a mistrial on the

ground that a juror had engaged in outside research on the case and had

presumably shared the information with other jurors.          After individually

questioning each juror, the judge removed the individual who conducted the

research and another who may have answered dishonestly. Finding that this

corrected the problem created by the misconduct, the court denied defendants'

motion for a mistrial.

      The killing was captured by surveillance cameras located in front of two

retail establishments, a liquor store and a restaurant. At approximately 7:38 p.m.

on February 10, 2013, James was shot three times by a man wearing a mask,

hood, and coat.




                                                                            A-1125-18
                                        5
      The medical examiner testified the manner of death was homicide by

multiple gunshot wounds. One bullet pierced James's forehead above the left

eyebrow, another entered the left earlobe, and a third pierced the mid-portion of

the back, travelling through the lung and liver.

      The FBI had been conducting wiretaps of defendants' conversations from

October 2012 through March 2013. Kopp testified that during that time, he

listened to approximately 7000 calls, becoming familiar with the different

voices, and code or slang terms used. He was called in just before 8:00 p.m. on

the night of the murder to listen to defendants' phone calls. Because they are

consequential to the State's case and the legal challenges which follow, we

reproduce them at some length.

      Kopp testified that at 7:09 p.m., Malik called Mykal and said: "Come

around [the apartment complex] right now because this [n***a's] around here

too, you hear." Mykal asked: "Who?" and Malik responded: "Ol' boy. The

white boy." Again, Mykal asked: "Who?" and Malik said: "Umm, T.Y."

"T-Weeze." Mykal replied: "Where at?" and Malik answered: "Yeah. [location

of murder]." Mykal said: "All right. I'm going to try to pass through."

      Kopp testified that the name mentioned in the conversation was an

apartment complex and that James's nicknames were T.Y. and T-Weez. When


                                                                           A-1125-18
                                        6
someone said they were going to "slide past" they meant that they were going to

go to or go by a certain location.

      At 7:28 p.m., Mykal called Malik and said: "Yo, Lik. Yo." Malik

apparently answered the call but did not respond. Kopp testified that "Lik" was

Malik's nickname.

      One minute later, Mykal called Malik again. Malik answered: "Yo, where

you at?" Mykal answered: "I'm in the parking lot. Where you at? In what

parking lot?" Malik replied: "Umm, [the location of the murder]." Mykal said:

"Stay right there because that [n***a] right in front of [location of the murder],

you hear?" Malik replied: "I know," and Mykal said: "All right. Go in back

of [location of the murder] parking lot." Malik said: "I'm right here, bro."

      At 7:33 p.m., Mykal asked Malik: "Where you at, man?" Malik answered:

"I'm in the back of [location of the murder], bro, fuck." Mykal replied: "Come

over here, right where these trucks at right here in this other parking lot." Malik

said: "Oh, all right."

      At 7:37 p.m., Mykal called Shaamel "Buck" Spencer, who Kopp said was

Mykal's close friend, and told Spencer to "[t]urn that scanner on." After an

indiscernible statement, Mykal said: "You already fuckin' know." Spencer

replied: "Oh, yeah." Mykal said: "Lik just splashed T.Y." and Spencer asked:


                                                                             A-1125-18
                                        7
"He did?" Mykal answered: "Yeah, that [n***a's] gone." Kopp testified that

when Mykal told Spencer to "turn that scanner on," he believed that Mykal was

asking Spencer to use a smart phone application "that was a scanner for police

radio communications."

      At 7:41 p.m., Mykal called Kimberly Spellman, who was then pregnant

with his child. She lived four or five blocks away from the murder location.

Mykal asked her: "You good?" She said: "Let me use -- use the bathroom real

fast, all right?" He replied: "Then come back, get me." She said: "All right."

      At 7:43 p.m., Mykal called Malik, and Malik said to him: "She said she

comin' right back." Mykal said: "I know. You good?" Malik replied: "Yeah.

I'm Gucci." "Why? Where you at? Nah, that's all right. I'll see you later."

Kopp testified that "Gucci" meant "good."

      At 7:52 p.m., Spellman called Mykal, and Mykal asked her: "You out

there?" She replied: "Yeah."

      At 7:55 p.m., Mykal sent Malik a text that said, "change up." Two minutes

later, Mykal texted Spencer: "Iz he man dwn?" Kopp testified that "man dwn"

referred to a man who had been shot. Spencer replied: "I'm tryin' a get my

scanner to work now." Mykal replied: "I think he is Lik, my [n***a]." Spencer

responded: "Caught dat ass slippin'." Kopp testified that here "slippin'" was


                                                                         A-1125-18
                                      8
used to refer to a shooting; "it would refer to the person who had been shot at

that they had . . . had been caught slipping." Mykal wrote: "Word. I lined 'em

n . . . the crazy part, bitch [n***a] was grillin' me before he got splashed." Kopp

testified that when someone set another person up to be the victim of a shooting,

the phrase "lined 'em up" was used to refer to the set up. Spencer replied: "ha,

ha, ha, ha."

      At 8:09 p.m., Mykal called Malik and told Malik: "Not too much talkin',

bro. You hear (indiscernible word)." Malik said: "I know," and Mykal said:

"All right. I'll be there to get you in probably like an hour."

      At 8:31 p.m., Spencer texted Mykal: "Man dwn."

      At 8:46 p.m., Mykal called Malik. Mykal asked Malik where he was, and

Malik answered: "I'm in the trap." Mykal replied: "Hey, yo. I'll be over there,

you hear me?" Kopp said "the trap" referred to a residence five or six blocks

away from the murder location.

      At 8:53 p.m., Terry "Mace" Davis, another of Mykal's friends, called

Mykal. Mykal asked Davis: "Y'all still in the hood?" Davis replied: "Yeah.

We got the room at the Taj." Mykal asked: "You at the room?" and Davis

replied: "Nah, we -- we in the hood, but we got the room at the Taj." Mykal

said: "Hey, I'm 'bout to come back around there. Who got the room, you know."


                                                                             A-1125-18
                                         9
Davis replied: "Yeah. We all put up though. You know, we all got the room."

Mykal responded: "All right. Yeah, we need somebody to spot, to squat at,

'bout come around." Davis said: "Yeah. You already know shit. That's why

we grabbed that. But I got my own -- what (indiscernible few words), umm, that

mother fuckin', 'bout what I think, whatever that shit called. I got -- I got my

own little shit --" Mykal asked: "When y'all goin' up there?" Davis said: " --

in Best Western. I got shit at the Best Western already you heard?" Mykal said

"I might come around, you hear that?" Davis said: "All right. Hit the phone

when you get by the door."

      At 9:03 p.m., Malik called Mykal, and Mykal said: "Yo, I'm comin' now,

bro." Mykal asked him where he was and if he was "in the crib." Malik replied:

"Uh, I'm in. Damn, they spinnin' this shit . . . they spinnin' the hood." Mykal

asked: "Who squally?" Malik replied: "Yeah. They just came to the crib."

Mykal asked: "What crib," and Malik replied: "The crib I told you I was at."

Mykal asked: "Why they come there?" and Malik replied:           "I don't know

(indiscernible) . . . . Come on, bro, where you at?" Mykal said: "Yo, Lik" and

Malik said: "Come get me." Mykal again asked Malik where he was, and Malik

said: "In the second." Mykal said: "All right. Stay right there." Kopp said

that "spinnin" referred to someone who was driving around an area. Kopp


                                                                          A-1125-18
                                      10
testified "squally" meant police. "In the second" referred to the second village

of a city public housing project, and "one of the traps" was a specific address, a

drug house.

      At 9:05 p.m., Mykal called Malik, and Malik asked him where he was.

Mykal replied: "I'm almost at the second." Malik told him to "pull up" at

"Kentucky and Drexel." Kopp testified that "Kentucky actually splits [the

original public housing project] in half and . . . Drexel Avenue splits the second

village in half." That location was approximately one block away: "It's just

across the courtyard."

      At 9:11 p.m., Mykal called another friend, Kasan Hayes. During that

conversation, Davis took the phone from Hayes and spoke with Mykal. The

three of them talked about "the room" and who had keys to it. Davis said he had

the keys, and then Mykal said: "All right. 'Cause me and Lik we tryin' dip you

hear? Matter fact, I'm going to just come back. I'm gonna come back you hear?

I'm gonna drive for a minute and come back you hear, my [n***a]? Cause it's

hot around here." Kopp explained that "dip" meant leave and that a "hot area"

was one with a police presence.

      At 10:44 p.m., Mykal texted yet another friend, Tyrone Ellis: "Yo, you

somewhere . . . where it's cable? Watch the news for me, bra."


                                                                            A-1125-18
                                       11
        At 11:08 p.m., Spellman texted Mykal: "First homicide of da year, head

shot." Two minutes later Mykal responded: "He [presumably Malik] gud, he

acting like it's nothn'. CTFU." Kopp said CTFU was an abbreviation for

"crackin' the fuck up." At 11:21 p.m., Mykal texted her: "This [n***a] iz a true

Derry."

        On cross-examination, Kopp acknowledged that "numerous attempts" to

take James's life had been made. None of those attempts involved Malik,

however. Before James was shot, he had been back and forth in front of the

businesses at the murder location for some time, and other people were in the

area.

        On February 11, 2013, law enforcement searched Spellman's home,

locating a gun hidden in the drop ceiling. Law enforcement had seen Mykal and

Spellman enter the residence at various times between December and January.

They had not seen Malik enter the home, nor had they seen Mykal enter, on

February 10 or 11. They also had seen Mykal drive a white Chevy Malibu.

        New Jersey State Police Detective Christopher Clayton, then assigned to

the Ballistics Unit, testified as the State's firearms expert. He examined the

handgun found in Spellman's home in the drop ceiling and test-fired the weapon.

After comparing discharged shells with the bullets recovered from James's body


                                                                          A-1125-18
                                      12
and the shell casings found at the scene, he determined they were fired from that

handgun. No fingerprints were found either on the gun or the bullets.

      Defendants were arrested and their cell phones were seized.

      Atlantic County Prosecutor's Office Sergeant Ian Joseph Finnimore

testified that Malik was "substantially taller" than Mykal. Malik was around six

feet three-to-five inches, and Mykal was less than six feet in height. The two

stood for the jury.

      At the prior federal proceeding, defendants gave statements, which were

read into evidence. In Malik's statement, he said that Mykal had "nothing to do

with nothing" and that he wanted the court to "let [Mykal] go."

      Mykal said in his federal statement that Malik "was in all those calls" that

Kopp listened to and that he had personal problems with James and Sedrick

"Sed" Lindo. He had planned to kill James and Lindo because they had shot at

him. He did not get the chance to kill Lindo because someone else killed him

first, but he shot and killed James. Mykal said he rode up to James on a bike

and shot him in the head with the gun found in the ceiling of Spellm an's home.

      Mykal also said that just before the shooting, Malik had called and told

him where James could be found. Malik did not know that Mykal was going to

kill James, but Malik knew that he had a problem with James. Mykal explained


                                                                            A-1125-18
                                      13
Lindo and James had tried to kill him in front of his son, so he planned to kill

both of them. His problem with Lindo was over a woman named Tasha whom

they had been involved with in 2011.

      Mykal claimed the voices on the call that Kopp listened to were his and

Malik's, and that he had the handgun with him when Malik called to tell him

where James was. Just before the shooting, he was driving a white rental car at

the Showboat casino. He parked the car, got the bike from Malik, and then rode

it to the location where he killed James. He lied to Spencer and said "Lik just

splashed T.Y." to make Malik "look tough." After the shooting, Mykal said he

went to the public housing project, and Spellman picked him up.

      When he asked Spencer if James was "man dwn," Mykal was asking if

James was dead, and Spencer told him he had to use his scanner to try to find

out if police were investigating. Spellman then sent him a text saying it was the

first homicide of the year, his reply of "CTFU" meant "crackin the fuck up."

Mykal said he had lied to Spellman and led her to believe that Malik did the

shooting. He was referring to Malik when he said "He gud, he acting like nothn."

      Mykal also told Ambrin Qureshi that Malik was the shooter, and that

Malik was going to take the rap for the crime. Mykal said Spellman did not

know he put the gun in the drop ceiling of her home.


                                                                           A-1125-18
                                       14
      We discuss additional facts developed during the trial in the relevant

section of the opinion, and combine defendants' points for purposes of our

discussion. Malik raises the following on appeal:

            POINT I

            THE     JUDGE     IMPROPERLY      DENIED
            DEFENDANT'S REQUEST TO DISMISS THE
            MURDER     AND   CONSPIRACY     CHARGES
            PURSUANT TO N.J.S.A. 2C:1-3F; DEFENDANT
            WAS FULLY AND COMPLETELY PUNISHED VIA
            A FEDERAL PROSECUTION THAT RESULTED IN
            A LIFE SENTENCE FOR COMMITTING MURDER
            IN THE FURTHERANCE OF A FEDERAL DRUG
            CRIME, AND NEW JERSEY HAD NO LEGITIMATE
            PENAL INTEREST IN A STATE PROSECUTION
            FOR THAT SAME MURDER.

            POINT II

            THE     JUDGE   VIOLATED    DEFENDANT'S
            CONSTITUTIONAL          RIGHTS      TO
            CONFRONTATION AS WELL AS N.J.R.E.
            804(B)(1)(A) WHEN, OVER OBJECTION, HE
            ADMITTED TESTIMONY OF THE CODEFENDANT
            FROM A FEDERAL CASE IN WHICH THE
            DEFENDANT'S COUNSEL DID NOT CROSS-
            EXAMINE THE CODEFENDANT BECAUSE HE
            DID NOT HAVE THE SAME MOTIVE TO CROSS-
            EXAMINE HIM AT THAT TRIAL AS HE WOULD
            HAVE HAD IN THIS TRIAL.

            POINT III

            OVER OBJECTION, THE JUDGE IMPROPERLY
            ADMITTED AGAINST THE DEFENDANT ALL OF

                                                                      A-1125-18
                                     15
     THE TEXT MESSAGES AND RECORDINGS OF
     PHONE CALLS INVOLVING THE CODEFENDANT
     UNDER THE THEORY THAT THEY ALL WERE
     MADE "IN FURTHERANCE OF" A CONSPIRACY
     UNDER N.J.R.E. 803(B)(5), WHEN, IN FACT, THE
     RULE AND THE CASE LAW PLAINLY EXCLUDE
     STATEMENTS MADE MERELY "ABOUT" A
     CONSPIRACY,       RATHER       THAN       "IN
     FURTHERANCE OF" IT.

     POINT IV

     OVER OBJECTION, THE STATE IMPROPERLY
     CALLED A LAY OPINION WITNESS TO TESTIFY
     TO THE MEANING OF SLANG TERMS USED BY
     THE   DEFENDANT     AND    OTHERS    IN
     INTERCEPTED PHONE CALLS AND TEXTS,
     WHEN THE CASE LAW AND N.J.R.E. 701 ARE
     CLEAR THAT ONLY EXPERT TESTIMONY IS
     APPROPRIATE TO INTERPRET SLANG UNLESS
     THE WITNESS IS A PARTICIPANT IN THE
     CONVERSATION, WHICH THIS WITNESS WAS
     NOT.

     POINT V

     THE MATTER SHOULD BE REMANDED FOR A
     RESTITUTION HEARING; NO FINDING WAS
     MADE OF DEFENDANT'S ABILITY TO PAY THE
     LARGE RESTITUTION ORDER.

Mykal asserts the following:

     POINT ONE:

     DEFENDANT'S MOTION TO DISMISS THE
     INDICTMENT PURSUANT TO N.J.S.A. 2C:1-3f


                                                     A-1125-18
                               16
            AND N.J.S.A.       2C:1-11      WAS   WRONGFULLY
            DENIED.

            POINT TWO:

            SPECIAL AGENT KOPP OFFERED INADMISSIBLE
            LAY OPINION INTERPRETING INTERCEPTED
            CONVERSATIONS.

            POINT THREE:

            THE TRIAL COURT UNDULY PREJUDICED
            DEFENDANT BY EXCLUDING THE TESTIMONY
            OF DEFENSE WITNESS ROMEO RAMONE.

            POINT FOUR:

            THE TRIAL COURT WRONGFULLY DENIED
            DEFENDANT'S MOTION FOR A MISTRIAL DUE
            TO JURY MISCONDUCT.

            POINT FIVE:

            THE SENTENCE OF [FIFTY] YEARS SUBJECT TO
            THE NO EARLY RELEASE ACT WAS EXCESSIVE.

                                       I.

      Defendants contend that, in light of their federal convictions and

sentences, the court erred in denying their motions to dismiss the indictment.

They argue that the underlying facts in both prosecutions were the same, and the

enhanced federal sentence of life imprisonment punished them for causing

James's death.


                                                                          A-1125-18
                                      17
      Two statutes address the dismissal of an indictment based on a prior

prosecution, namely, N.J.S.A. 2C:1-3(f) and N.J.S.A. 2C:1-11.           N.J.S.A.

2C:13(f) relates to dismissal of New Jersey prosecutions where a defendant has

been prosecuted in "another jurisdiction," including another state, while

N.J.S.A. 2C:1-11 requires dismissal where a defendant has been prosecuted for

the same conduct by the federal government. State v. Gruber, 362 N.J. Super.

519, 528 (App. Div. 2003) (discussing State v. Goodman, 92 N.J. 43, 51-53

(1983)); see also Cannel, New Jersey Criminal Code Annotated, cmt. 6 on

N.J.S.A. 2C:1-3 (2020).

      In relevant part, N.J.S.A. 2C:1-3(f) provides:

            [T]he court may dismiss, hold in abeyance for up to six
            months, or, with the permission of the defendant, place
            on the inactive list a criminal prosecution under the law
            of this State where it appears that such action is in the
            interests of justice because the defendant is being
            prosecuted for an offense based on the same conduct in
            another jurisdiction and this State's interest will be
            adequately served by a prosecution in the other
            jurisdiction.

            [N.J.S.A. 2C:1-3(f).]

      In relevant part, N.J.S.A. 2C:1-11 provides:

            When conduct constitutes an offense within the
            concurrent jurisdiction of this State and of the United
            States, a prosecution in the District Court of the United


                                                                          A-1125-18
                                      18
            States is a bar to a subsequent prosecution in this State
            under the following circumstances:

                  a. The first prosecution resulted in . . . a
            conviction . . . and the subsequent prosecution is based
            on the same conduct, unless (1) the offense of which
            the defendant was formerly convicted . . . and the
            offense for which he is subsequently prosecuted each
            requires proof of a fact not required by the other and
            the law defining each of such offenses is intended to
            prevent a substantially different harm or evil or (2) the
            offense for which the defendant is subsequently
            prosecuted is intended to prevent a substantially more
            serious harm or evil than the offense of which he was
            formerly convicted . . . .

            [N.J.S.A. 2C:1-11.]

We review a trial court's application of a statute under the de novo standard of

review, and a court's discretionary decision under N.J.S.A. 2C:1-3(f) for abuse

of discretion. Gruber, 362 N.J. Super. at 527.

      In this case, defendants relied on both statutes in support of their motions

to dismiss the indictment. The trial court denied the motions on the ground that

defendants were not prosecuted for murder in federal court, as they only

received an enhanced penalty. He opined that the distinction was dispositive.

      Defendants continue to take the position that the court should have

exercised its discretion and granted the motion to dismiss because the federal

prosecution and life sentence fully served the State's interest. Their federal


                                                                            A-1125-18
                                       19
convictions and sentences are final, as the Third Circuit affirmed both, and the

Supreme Court denied certiorari. Derry, 738 Fed. Appx. 107, cert. denied, 139

S. Ct. 390 (2018). Mykal also argues that the court should have dismissed the

indictment under N.J.S.A. 2C:1-11 because the state prosecution was based on

the same conduct as the federal prosecution.

      The argument that relies on N.J.S.A. 2C:1-3(f) must fail. Defendants were

not prosecuted for the killing. Thus, they would suffer no unfairness from

"multiple prosecutions." Gruber, 362 N.J. Super. at 528.

      The judge also properly denied the motion filed under N.J.S.A. 2C:1-11

because the crimes for which defendants were prosecuted in federal court did

not include murder and conspiracy to commit murder. Conviction of the crimes

in federal court did not require proof of an intentional killing.

      That the federal conviction resulted in an enhanced penalty based on

James's death does not bar this prosecution. See State v. Walters, 279 N.J.

Super. 626, 631 (App. Div. 1995) ("Prosecutions resulting in convictions in

which sentencing is enhanced in the federal courts simply do not bar subsequent

prosecution of the alleged offense in this State" under N.J.S.A. 2C:1-11).

Simply stated, the crimes for which defendants were prosecuted in federal court

included neither murder, "a substantially more serious harm or evil," nor


                                                                          A-1125-18
                                       20
conspiracy to commit murder. They did not require proof of an intentional

killing. See N.J.S.A. 2C:1-11.

                                        II.

      Malik contends the court erred in admitting Mykal's federal trial testimony

against him. He asserts the testimony denied him the right to confront witnesses

and should have been excluded under N.J.R.E. 804(b)(1)(A) (prior testimony of

an unavailable witness) because he did not cross-examine Mykal at the federal

trial, where his motive to do so was not similar to his motive in this case.

      Mykal was unavailable to testify at the state trial because of his privilege

against self-incrimination.   Malik, however, had the opportunity to cross-

examine Mykal at the federal trial.

      Even if the court admitted the testimony in error, the error was harmless

in light of the significant evidence of guilt otherwise introduced. Moreover,

because Malik could have cross-examined Mykal at the federal trial, the

admission of the testimony did not violate his right to confront witnesses.

      The Sixth Amendment to the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution afford an accused in a criminal

case the right "to be confronted with the witnesses against him." U.S. Const.

amend. VI; N.J. Const. art. I, ¶ 10. The Confrontation Clause prohibits the use


                                                                               A-1125-18
                                       21
of out-of-court testimonial statements when the defendant did not have the

opportunity to cross-examine the witness on the statement. State in the Interest

of J.A., 195 N.J. 324, 351 (2008) (discussing Crawford v. Washington, 541 U.S.

36, 51-52 (2004)).    Thus, to establish a Confrontation Clause violation, a

defendant must show that he or she was denied the opportunity to cross-examine

a witness who provided a testimonial statement. State v. Nyhammer, 197 N.J.

383, 414 (2009).

      The Confrontation Clause does not preclude all forms of hearsay from

being used as evidence at trial. State in the Interest of J.A., 195 N.J. at 342.

"Hearsay is 'a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.'" State v. Branch, 182 N.J. 338, 357 (2005) (quoting N.J.R.E. 801(c)).

"Hearsay is not admissible except as provided by [the Rules of Evidence] or by

other law." N.J.R.E. 802.

      N.J.R.E. 804(b)(1)(A) provides an exception to the hearsay rule for prior

testimony of an unavailable witness:

            Subject to Rule 807 [discretion of court to exclude
            evidence under certain exceptions], the following are
            not excluded by the hearsay rule if the declarant is
            unavailable as a witness.

                   (1) Testimony in Prior Proceedings.

                                                                          A-1125-18
                                       22
                  (A) Testimony that: (i) was given by a witness at
            a prior trial of the same or a different matter, or in a
            hearing or deposition taken in compliance with law in
            the same or another proceeding; and (ii) is now offered
            against a party who had an opportunity and similar
            motive in the prior trial, hearing or deposition to
            develop the testimony by examination or cross-
            examination.

            [N.J.R.E. 804(b)(1)(A).]

Where a witness asserts the privilege against self-incrimination, the court may

find him or her unavailable for purposes of N.J.R.E. 804(b)(1)(A). State v.

McInerney, 450 N.J. Super. 509, 512 (App. Div. 2017).

      We review an evidentiary hearsay ruling under the abuse of discretion

standard, affording no deference to questions of law. Ibid. Under the abuse of

discretion standard, the trial court's ruling will not be disturbed unless it "was

so wide of the mark that a manifest denial of justice resulted." State v. Perry,

225 N.J. 222, 233 (2016) (quoting State v. Marrero, 148 N.J. 469, 484 (1997)).

Where admission of evidence under a hearsay exception results in a

Confrontation Clause violation, however, the evidence must be excluded.

Branch, 182 N.J. at 369-70.

      At trial, Malik argued that Mykal's federal trial testimony was

inadmissible because he had no motive to cross-examine him at the federal trial


                                                                            A-1125-18
                                       23
and did not do so. Because the charges differ in the State trial, he contends his

motive to cross-examine is also different. Malik asserts that Mykal's testimony

was highly prejudicial because he admitted to shooting James and conspiring

with Malik to do so.

      The trial judge found Mykal's testimony admissible, reasoning that while

the federal and state cases were different, they bore similarities, and Malik had

the opportunity to cross-examine Mykal. That Malik chose not to do so did not

alter the fact that he had the option to cross-examine.

      Malik points out that in the federal case, defendants were charged with

discharging a weapon in furtherance of a drug conspiracy, and that discharging

the weapon to settle a dispute over a girl, as his brother claimed, was a defense

to the charge. In the state prosecution, however, Mykal's testimony served as

an admission, implicating Malik in the conspiracy to kill James. Thus, Malik's

motivation to cross-examine Mykal was different. That the motive was different

does not nullify the fact that the option existed. See Nyhammer, 197 N.J. at 414

(explaining that a confrontation clause challenge requires a showing that the

defendant was denied the opportunity to cross-examine a witness who provided

a testimonial statement).




                                                                           A-1125-18
                                       24
      Were we to accept, which we do not, that the court abused its discretion

in concluding that the motive was similar and admitting the statement, the error

would be harmless.     The evidence against defendants was overwhelming.

Defendants' recorded phone conversations and text messages demonstrate that

they planned the murder after locating James, and then took orchestrated steps

to avoid detection. Police also found the gun used to kill James at Mykal's

girlfriend's home. Admission of Mykal's testimony was not "clearly capable of

producing an unjust result." See R. 2:10-2.

                                      III.

      During the 104 hearing, Ramone refused to answer most questions,

asserting his Fifth Amendment privilege against self-incrimination. He denied

that he had ever attempted to kill James, and refused to answer questions

regarding whether James had been sexually involved with the woman Mykal

claimed was the reason for his conflict with James.

      Contrary to Mykal's arguments on appeal, Ramone's very limited

testimony would not have established third-party guilt, nor would it have

impeached Kopp's and Atlantic County Prosecutor's Office Detective Michael

Graham's credibility because Ramone said he acted as their informant. The




                                                                          A-1125-18
                                      25
judge agreed with the State, refusing to allow Ramone to testify because he had

no relevant information to offer with respect to the issues before the jury.

      Mykal's position that Ramone's testimony was relevant to the officers'

credibility, and denied him the ability to present a complete defense, does not

warrant discussion in a written opinion. R. 2:11-3(e)(2). To the minimal extent

his testimony may have impacted Kopp's credibility in general, the probative

value was outweighed by the risk the testimony would confuse or mislead the

jury. See N.J.R.E. 403(a).

                                       IV.

      Malik contends that the court erred in admitting, pursuant to N.J.R.E.

803(b)(5) (statements made in furtherance of a conspiracy), a number of the text

messages sent just after the shooting, reasoning that the conspiracy was

complete by that point. (Mab29-Mab33; Malik's point III). The texts proved the

conspiracy to commit murder, however, because they included discussions

regarding flight in order to avoid detection.

      N.J.R.E. 803(b) sets forth hearsay exceptions for certain statements made

by a party-opponent. Section (5) includes "a statement made at the time the

party-opponent and the declarant were participating in a plan to commit a crime

or civil wrong and the statement was made in furtherance of that plan." N.J.R.E.


                                                                               A-1125-18
                                       26
803(b)(5). Where a defendant objects to testimony under this rule, the State

must show the statement was "made in furtherance of the conspiracy" and

"during the course of the conspiracy." State v. Savage, 172 N.J. 374, 402 (2002)

(quoting State v. Phelps, 96 N.J. 500, 509-10 (1984)). Statements made in

furtherance of flight fall within the N.J.R.E. 803(b)(5) exception. Id. at 403.

      Malik contends that the following text messages were inadmissible under

this exception because they were not made in furtherance of the conspiracy to

avoid detection, but were merely "about" the shooting:

            1.    Mykal's text to Spencer that "Lik just splashed
            T.Y."

            2.    Spencer's text to Mykal asking "Iz he man dwn?"

            3.    Spencer's text: "Caught dat ass slippin'"

            4.      Mykal's text to Spencer: "Word. I lined 'em n
            . . . the crazy part, bitch [n***a] was grillin' me before
            he got splashed"

            5.    Spencer's reply of "ha, ha, ha, ha"

            6.    Spencer's text to Mykal: "Man dwn"

            7.    Spellman's text to Mykal: "First homicide of da
            year, head shot"

            8.    Mykal's reply that he was "ctfu" and that Malik
            was "a true Derry"



                                                                           A-1125-18
                                       27
      The court found the statements in furtherance of the conspiracy and

therefore admissible under N.J.R.E. 803(b)(5). The court did not elaborate , but

accepted the prosecutor's argument that the statements were made in an effort to

avoid detection.

      The    statements    clearly   implicate   both   defendants,   who      are

co-conspirators. In the texts, Mykal informs Spencer that Malik had just shot

and killed James, thus explaining his request that Spencer listen to his police

scanner to keep him informed of police activity. Mykal later contacted Spencer

to find a ride for Malik. These eight messages were not distinct and separate

from the conversations more explicitly about avoiding detection. They were

included in the ongoing effort to flee from the authorities. See State v. Soto,

340 N.J. Super. 47, 62 (App. Div. 2001) ("A statement is considered to have

been made in the course of a conspiracy even when the [underlying] crimes [of

the conspiracy] have been completed, as long as all of the conspiracy's

objectives and goals have not yet been met."). Thus, the judge did not abuse his

discretion in admitting the statements. See Phelps, 96 N.J. at 510 ("Since

coconspirators are substantively liable for the acts of their coconspirators in

furtherance of the common plan, so too should they be responsible for statements

uttered by coconspirators to further that plan.").


                                                                            A-1125-18
                                       28
                                        V.

       Defendants contend that the judge erred in relying on N.J.R.E. 701

(opinion testimony of a lay witness) when he allowed Kopp to testify regarding

the definitions of slang terms used in defendants' recorded telephone calls and

seized text messages. The rule states: "If a witness is not testifying as an expert,

the witness' testimony in the form of opinions or inferences may be admitted if

it: (a) is rationally based on the witness' perception; and (b) will assist in

understanding the witness' testimony or determining a fact in issue." N.J.R.E.

701.   Although we agree with defendants, ultimately the error is harmless

because Kopp would have qualified as an expert.

       A law enforcement officer ordinarily may not offer lay opinion testimony

on the meaning of slang terms unless he was an actual participant in the

conversation, and based his understanding of the terms on personal perception.

State v. Hyman, 451 N.J. Super. 429, 450 (App. Div. 2017) (discussing State v.

McLean, 205 N.J. 438, 458-59 (2011) and State v. Johnson, 309 N.J. Super. 237,

244 (App. Div. 1998)). When based on the officer's "training and experience

and knowledge of [an] investigation," the opinion is more accurately

characterized as an expert opinion.       Hyman, 451 N.J. at 448-49 (quoting

McLean, 205 N.J. at 456 and explaining that an officer's opinion does "not


                                                                              A-1125-18
                                        29
become a lay opinion because [the officer] heard the wiretaps with his own ears,

any more than a non-treating physician's diagnosis becomes a lay opinion

because the physician's own hands were used to conduct an independent medical

examination.").

      N.J.R.E. 702 provides:      "If scientific, technical, or other specialized

knowledge will assist the trier of fact to understand the evidence or to determine

a fact in issue, a witness qualified as an expert by knowledge, skill, experience,

training, or education may testify thereto in the form of an opinion or otherwise."

To be admissible under this rule,

            (1) the intended testimony must concern a subject
            matter that is beyond the ken of the average juror;

            (2) the subject of the testimony must be at a state of
            the art such that an expert's testimony could be
            sufficiently reliable; and

             (3) the witness must have sufficient expertise to
            explain the intended testimony.

            [State v. Harvey, 151 N.J. 117, 169 (1997).]

      Where the court erroneously admits as lay opinion testimony, as opposed

to expert testimony, an officer's interpretation of the meaning of slang, the error

will be harmless if the officer would have qualified as an expert and the

inadmissible lay opinion testimony was unlikely to affect the outcome. Hyman,


                                                                             A-1125-18
                                       30
451 N.J. Super. at 458 (quoting State v. J.R., 227 N.J. 393, 417 (2017) for the

proposition: "Convictions after a fair trial, based on strong evidence provin g

guilt beyond a reasonable doubt, should not be reversed because of a technical

or evidentiary error that cannot have truly prejudiced the defendant or affected

the end result.").

      Kopp testified to his understanding of the meaning of the parties' slang in

the wiretap conversations, based on his training, experience and knowledge of

the underlying investigation, not his participation in the conversations. Thus,

his opinion should have been offered as expert opinion testimony. Hyman, 451

N.J. Super. at 448-49. The admission was harmless error, however, because

Kopp's experience and training would have qualified him as an expert. See id.

at 458.

      Kopp had been an FBI agent for twelve years and had served as a police

officer in Arizona for five-and-one-half years prior to that. With respect to this

wiretap, which lasted from October 2012, until late March 2013, and included

approximately 7000 calls, Kopp testified he had developed familiarity with the

individuals' voices, and the slang or code terms they used. Throughout his

testimony interpreting the slang, he testified that his understanding of the terms

used was based on his experience. Kopp would have qualified as an expert


                                                                            A-1125-18
                                       31
witness.   The court's error in admitting his testimony as lay opinion was

therefore harmless.

                                        VI.

      Mykal contends the court erred in denying his motion for a mistrial based

on jury misconduct. "A mistrial should only be granted 'to prevent an obvious

failure of justice.'" State v. Smith, 224 N.J. 36, 47 (2016) (quoting State v.

Harvey, 151 N.J. 117, 205 (1997)). In deciding the motion, "trial courts must

consider the unique circumstances of the case." Ibid. If there is "an appropriate

alternative course of action," the court should deny the motion. Ibid. (quoting

State v. Allah, 170 N.J. 269, 281 (2002)). The decision to grant or deny a

mistrial is within the trial court's discretion and will not be disturbed on appeal

"absent an abuse of discretion that results in a manifest injustice." Ibid. (quoting

State v. Jackson, 211 N.J. 394, 407 (2012)).

      In this case, the juror misconduct issue arose after summations but before

the court instructed the jury. Juror number four notified the court that juror

number seven had said that she had researched the case on the internet. Juror

number four believed that juror number one may have overheard the

conversation.




                                                                              A-1125-18
                                        32
      The court then called each juror to sidebar and asked whether: anyone

had approached them about the case or discussed the case with them; they had

done any research of the case on their own; and anything had happened to cause

them concern. All jurors except number four answered "no" to the questions.

Defense counsel noted for the record that juror number one had "lowered his

eyes" when the court asked about research.

      Juror number four explained to the court that while she and the other jurors

were sitting in the jury assembly room, juror number seven had told her that she

had researched "the trial of the defendants and the attorneys." Juror number four

said: "I was just so taken back, I just picked up my phone and started texting

my girlfriend and daughter to the point where she could feel my

uncomfortableness." Juror number seven then said, "I probably should have

never said that" and stood up and walked away.

      The conversation made juror number four feel "so conflicted" in light of

the oath she had taken as a juror that she discussed the incident with her family

that night. She did not discuss the case with her family; she only discussed the

juror who had said she had done research. She also did not know what juror

number seven's research had revealed, since she quickly ended the conversation.

Juror number one had been sitting next to juror number seven at the time, but


                                                                            A-1125-18
                                      33
juror number four did not know whether juror number one had overheard the

conversation. Juror number four said the incident did not affect her ability to

render a fair verdict based on the evidence.

      The court denied defendants' motion to remove jurors number one, four,

and seven. The judge, however, excused jurors number one and seven, finding

juror number four credible. The judge further found juror number four had

displayed good faith in reporting the incident and there was no basis upon which

to excuse her. In his opinion, she maintained her ability to remain impartial and

decide the case based on the facts presented at trial.

      The court did not abuse its discretion in declining to remove juror number

four or declare a mistrial. Nothing in the record suggests the entire jury panel

was tainted by juror number seven's conduct. The judge chose an "appropriate

alternative course of action." See Smith, 224 N.J. at 281.

                                       VII.

      The judge did not impose an extended term, as the State requested, upon

Mykal because no benefit would be gained given his federal sentence, nor would

there be a basis to impose a consecutive term to that life sentence. Mykal

contends on appeal that his aggregate sentence of fifty years imprisonment is

manifestly excessive.


                                                                           A-1125-18
                                       34
      In weighing the aggravating and mitigating factors, a trial court must

conduct a qualitative, not quantitative, analysis. State v. Kruse, 105 N.J. 354,

363 (1987).    Where an element of the offense is encompassed within an

aggravating factor, the court may not "double-count" that element by finding the

aggravating factor.   State v. Fuentes, 217 N.J. 57, 74-75 (2014); State v.

Kromphold, 162 N.J. 345, 353 (2000). The court must state the reasons for the

sentence, including its findings on the aggravating and mitigating factors.

N.J.S.A. 2C:43-2(e); R. 3:21-4(g). A sentence should only be disturbed when

the trial court failed to follow the sentencing guidelines, when the aggravating

and mitigating factors are not supported by the evidence, or when application of

the guidelines renders a sentence clearly unreasonable. State v. Roth, 95 N.J.

334, 364-65 (1984).    The facts and law must show "such a clear error of

judgment that it shocks the judicial conscience." Id. at 364.

      In sentencing Mykal, the judge found aggravating factors three, six, and

nine based on Mykal's fifteen prior arrests between 1998 and 2013, and seven

convictions, five of which were for state indictable offenses, and one of which

was for a federal crime. Mykal had served four prior prison terms. Thus, the

judge imposed the fifty-year term of imprisonment and ordered Mykal to pay




                                                                          A-1125-18
                                      35
$24,520 in restitution, recognizing that while he had no current income, the debt

should be repaid if he were ever to "hit the lottery or come into an inheritance."

      Mykal's argument that the sentence is excessive because the federal

sentence adequately punished him for the underlying crime lacks merit. Since

he was properly convicted in the two separate courts for two different crimes, it

would not follow that the federal sentence satisfied the penal objectives of our

murder statute. The court's findings on aggravating factors were supported by

the record. The term imposed was within the range. See N.J.S.A. 2C:11-3(b)(5).

      We note, however, that the judge separately sentenced Mykal on the

conspiracy count. Since the only goal of the conspiracy was the murder, merger

is appropriate.   See State v. Grunow, 102 N.J. 133, 147 (1986); State v.

Hardison, 99 N.J. 379, 386-91 (1985). The same error should be corrected as to

Malik.

      Malik also contends that the court erred in requiring him to pay restitution

without conducting a hearing at which his ability to pay could be determined

and without spelling out any rationale for the imposition. Restitution, which the

judge found should be "joint and several" between the two defendants, was to

be paid to the Victim Violent Crimes Compensation Office and not to the

victim's family directly because payments had already been advanced to them.


                                                                            A-1125-18
                                       36
      Restitution is within the court's discretion and will not be reversed on

appeal unless the reviewing court finds an abuse of discretion. State v. Harris,

70 N.J. 586, 599 (1976); State v. Martinez, 392 N.J. Super. 307, 318-19 (App.

Div. 2007). As the judge acknowledged, neither defendant would have the

ability to pay restitution unless they unexpectedly came into money. Under the

circumstances, given that defendants are serving life sentences, and are

compensating the Board as required by statute, no remand hearing is necessary.

See N.J.S.A. 2C:44-2(b)(2).

      Affirmed, except remanded to correct the judgment to reflect that the

conspiracy convictions merge with the substantive crime of murder.




                                                                          A-1125-18
                                      37